This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, COGLEY, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Jason P. MATHIS
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                              No. 202200012

                          _________________________

                            Decided: 20 June 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                         Kyle Phillips (Arraignment)
                         Geoffrey G. Hengerer (Trial)

   Sentence adjudged 23 September 2021 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
   of a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for 13 months,1 forfeiture of all pay and
   allowances, and a bad-conduct discharge.




   1 The Appellant was credited with having served 173 days of confinement and 60
days of judicially ordered credit for a total of 233 days of confinement credit.
                 United States v. Mathis, NMCCA No. 202200012
                               Opinion of the Court

                               For Appellant:
                      Commander C. Eric Roper, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.2
   The findings and sentence are AFFIRMED.


                                     -FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2